Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in responsive to the Amendment/Req. Reconsideration-After Non-Final Reject filed on 07/20/2021.
Claims 1-4 and 7-13 are allowed. 
EXAMINER’S AMENDMENT
The Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview held by Applicant’s representative, Mr. Gary Koo (Reg. No. 59,743, and Examiner Linh Pham, on October 4, 2021.  Applicant’s representative, Mr. Koo has agreed and authorized the Examiner to cancel claims 5-6 and 14-16, and amend claims 1-2, 4, 7-8, and 10-13.



Claims
Replacing claims 1-16 as following:	
1.	(Currently Amended)  An information processing apparatus comprising:
a processor programed to
receive a translation source document;
acquire a first language that is a language used in the translation source document;
acquire a second language that is a translation target language;
translate the translation source document into the translation target language to create a translated source document;
extract a first expression from the translated source document, the first expression being an expression that has different meanings when used in a first country or region and when used in a second country or region;
automatically acquire, on a basis of (i) the extracted first expression, (ii) the first language, and (iii) the second language, supplementary information that explains the  first expression in the second language, the supplementary information including an explanation for traditional differences between the first and second countries or regions; and
automatically add the supplementary information to the translated source document.
2.	(Currently Amended)  The information processing apparatus according to claim 1,
 first expression is an expression that has different meanings when used in the first language and when used in the second language.
3.	(Original)  The information processing apparatus according to claim 2,
wherein the supplementary information includes an explanation for the different meanings.
4.	(Currently Amended)  The information processing apparatus according to claim 1,
wherein the processor 
acquires the first country or region together with the first language, wherein  in the first country or region,
acquires the second country or region together with the second language, wherein  in the second country or region
acquires the supplementary information, wherein the supplementary information  first expression in the second language on a basis of the first expression, the first language, the first country or region, the second language, and the second country or region.
5.	(Canceled)
6.	(Canceled)
7.	(Currently Amended)  The information processing apparatus according to claim 1,
 first expression includes a uniform resource locator (URL) that is considered to be inaccessible from the second country or region.
8.	(Currently Amended)  The information processing apparatus according to claim 4,
wherein the first expression includes a uniform resource locator (URL) that is considered to be inaccessible from the second country or region.
9.	(Previously Presented)  The information processing apparatus according to claim 1,
wherein the processor adds the supplementary information to the translated source document as a ruby or a caution.
10.	(Currently Amended)  The information processing apparatus according to claim 7,
wherein the processor provides characters of the supplementary information in a different form from characters of the translated source document other than at least the first expression.
11.	(Currently Amended)  The information processing apparatus according to claim 8,
wherein the processor provides characters of the supplementary information in a different form from characters of the translated source document other than at least the first expression.
12.	(Currently Amended)  A non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising:

acquiring a first language that is a language used in the translation source document;
acquiring a second language that is a translation target language;
translating the translation source document into the translation target language to create a translated source document of the translation source document;
extracting a first expression from the translated source document, the first expression being an expression that has different meanings when used in a first country or region and when used in a second country or region;
automatically acquiring, on a basis of (i) the extracted first expression, (ii) the first language, and (iii) the second language, supplementary information that explains the first expression in the second language, the supplementary information including an explanation for traditional differences between the first and second countries or regions; and
automatically adding the supplementary information to the translated source document.
13.	(Currently Amended)  An information processing apparatus comprising:
receiving means that receives a translation source document;
first acquisition means that acquires a first language that is a language used in the translation source document;
second acquisition means that acquires a second language that is a translation target language;

extracting means that extracts a first expression from the translated source document, the first expression being an expression that has different meanings when used in a first country or region and when used in a second country or region;
third acquisition means that automatically acquires, on a basis of (i) the extracted first expression, (ii) the first language, and (iii) the second language, supplementary information that explains the first expression in the second language, the supplementary information including an explanation for traditional differences between the first and second countries or regions; and
addition means that automatically adds the supplementary information to the translated source document.
14-16.  (Canceled).
Examiner's Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and apparatus for translating source document/sentence and explaining special information culture/traditional based on a special word/phrase in the source document.
The closest prior art, as previously and currently recited, Kamatani is directed to a method/system for storing unit that stores a source language interpretation which is an .
Therefore the claims are allowable over the cited prior art.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174